         Case 4:18-cv-00337-KGB Document 55 Filed 09/13/21 Page 1 of 2




                         THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

GLENN NORRIS                                                                           PLAINTIFF

v.                                Case No. 4:18-cv-00337-KGB

KOHLER CO.                                                                          DEFENDANT

                                             ORDER

       Before the Court is a motion for award of costs filed by defendant Kohler Co. (“Kohler”)

(Dkt. No. 51). The time for filing a response to the motion has passed, and plaintiff Glenn Norris

has not responded. For the following reasons, the Court grants the motion (Dkt. No. 51).

       Mr. Norris filed a complaint against Kohler, his former employer, alleging violations of

Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq., and the Age

Discrimination in Employment Act of 1967 (“ADEA”), 29 U.S.C. § 621 et seq. (Dkt. No. 1).

Kohler filed a motion for summary judgment properly supported by numerous exhibits, including

but not limited to deposition excerpts (Dkt. No. 23). After reviewing the parties’ summary

judgment filings, the Court concluded that there was no genuine issue of material fact in dispute

and that Kohler was entitled to summary judgment as a matter of law on Mr. Norris’s

discrimination and retaliation claims.     Accordingly, the Court granted Kohler’s motion for

summary judgment (Dkt. Nos. 23; 49; 50). Kohler was the prevailing party in this case, and Kohler

files its motion for costs pursuant to Federal Rule of Civil Procedure 54(d)(1).

       Kohler in its motion for bill of costs seeks $1,729.48 related to fees for printed transcripts

necessarily obtained and used in this case to prepare its dispositive motion (Dkt. No. 51, at 1). The

Court has reviewed the invoices submitted by Kohler in support of this request. The expense of
         Case 4:18-cv-00337-KGB Document 55 Filed 09/13/21 Page 2 of 2




depositions “reasonably necessary to [a] case and. . . not purely investigative in nature” may be

taxed as costs. Koppinger v. Cullen–Schiltz and Associates, 513 F.2d 901, 911 (8th Cir. 1975).

       For good cause shown, the Court grants Kohler’s motion for costs and awards costs in the

amount of $1,729.48 to Kohler (Dkt. No. 51).

       It is so ordered this 13th day of September, 2021.




                                                    _________________________________
                                                    Kristine G. Baker
                                                    United States District Judge




                                                2
